DETAILED ACTION

This Final Office Action is in response to Applicant's arguments filed March 14, 2022.  Currently, claims 1-20 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments


The 35 U.S.C. 101 rejections of claims 1-20 are maintained in light of applicant’s amendments to claims 1, 13 and 20.
The 35 U.S.C. 112 rejections of claims 1-20 are withdrawn in light of applicant’s arguments and admissions.

Response to Arguments

Applicant’s arguments submitted on 3/14/22 have been considered but are not persuasive.  
Applicant argues on p. 11 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant argues on p. 13 of the remarks that the claims do not recite an abstract idea.  Applicant argues that the claims show recommendations of sending additional funds to a plurality of recipients and increasing the frequency of sending funds.  Examiner notes such recommendations are based on KPIs with a customer account and can be considered sales activity.  Moreover, financial suggestions can be considered commercial interactions.  Thus, the 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and method).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 9 and 17 recite Dependent claims 2-8, 10-16, 18-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing specifics on the count trigger and the impact metrics and decisions based on the impact metrics and more details on the support data, DLPA and KPI metrics.  

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 9,443,268 B1
US 2016/0260069 A1
US 2013/0054396 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUJAY KONERU/
Primary Examiner, Art Unit 3624